PER CURIAM.
In this case precisely the same questions are raised as in the case of Gilbert v. Canyon County, ante, p. 429, 94 Pac. 1027. On the same day that the proceedings were had for the construction of the bridge at Notus, certain proceedings were had by the board for the construction of a bridge at Middleton, and the issuing and selling of bonds for the payment of the same. The proceedings in regard to said two bridges were taken on the same day and are in exactly the same language, except as to the name of the towns where said bridges were to be located, and the amount of bonds to be issued for each bridge, and both eases involve the same questions for decision. On the authority of Gilbert v. Canyon County, supra, the judgment in this case is reversed, and costs are awarded to the appellant.
.The attorneys in both cases were the same.